Treating the application in each of these cases as a motion for leave to file a petition for an original writ of habeas corpus, leave to file is denied.
The Chief Justice, Mr. Justice Reed, Mr. Justice Frankfurter, and Mr. Justice Burton are of the opinion that there is want of jurisdiction. U. S. Constitution, Article III, § 2, Clause 2; see Ex parte Betz and companion cases, all 329 U. S. 672 (1946); Milch v. United States, 332 U. S. 789 (1947); Brandt v. United States, 333 U. S. 836 (1948); In re Eichel, 333 U. S. 865 (1948). Mr. Justice Black, Mr. Justice Douglas, Mr. Justice Murphy, and Mr. Justice Rutledge are of the opinion that motions for leave to file should be granted *806and that the cases should be set for argument forthwith. MR. Justice Jackson took no part in the consideration or decision of these applications.